Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00293-CR
____________
 
WOODROW MILLER,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No. 876,249
 

 
M E M O R A N D U M   O P I N I O N
Appellant pled nolo contendere to the offense of indecency
with a child.  In accordance with a plea
bargain, appellant was placed on seven years= deferred adjudication probation by
order signed May 20, 2002.  Appellant
filed a notice of appeal on June 19, 2002. 
A panel of this court issued an opinion on September 30, 2004,
dismissing the appeal.  Miller v.
State, 2004 WL 2187136 (Tex. App.BHouston [14th Dist] Sept. 30, 2004,
pet. ref=d). 
On March 10, 2006, appellant filed another notice of appeal complaining
of the order signed May 2, 2002, and the First Amended Conditions of Community
Supervision, signed by the trial judge on March 9, 2006.




This court does not have jurisdiction to consider another
appeal from the order signed by the trial court on May 20, 2002.  Our judgment of September 30, 2004, is
final.  Exclusive post‑conviction
jurisdiction of the case has passed to the Texas Court of Criminal Appeals in
accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2005).  Furthermore, this court does not have
jurisdiction to consider an appeal from an order altering or modifying
probation conditions. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim.
App.1977).
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).